Citation Nr: 1711441	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lichen planus chronicus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Appellant served in the National Guard for many years, including periods of active duty from May 1975 to April 1976, from December 1990 to June 1991, from March 2005 to May 2006, and from June 2007 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, January 2010, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

In May 2014, the Board issued a decision that in relevant part denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an Order granting a Joint Motion for Partial Remand (JMR) by the parties that vacated the Board's decision in regard to service connection for a bilateral hearing loss disability and tinnitus and returned those issues to the Board for further appellate review.  The Board granted service connection for    a right ear hearing loss disability, and remanded the left ear hearing loss and tinnitus claims in November 2015 for additional development.  

In February 2015, the Board issued a decision that in relevant part denied service connection for lichen planus chronicus.  The Veteran appealed the Board's decision to the Court.  In December 2015, the Court issued an Order granting a JMR by the parties that vacated the Board's decision in regard to service connection for lichen planus chronicus and returned that issue to the Board for further appellate review.  The December 2015 Court Order left undisturbed the February 2015 Board denial of entitlement to a disability rating in excess of 10 percent for follicular dermatitis.

In July 2016, the Board remanded these matters for additional development.

The claims for service connection for left ear hearing loss and lichen simplex chronicus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the Appellant if further action is required.


FINDINGS OF FACT

The probative evidence is in equipoise as to whether the Veteran's tinnitus is a symptom of his service-connected right ear hearing loss. 


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  
	
In this case, service connection for right ear hearing loss has been established.  He reported tinnitus on the March 2010 VA examination and the examiner diagnosed subjective tinnitus.  The examiner further opined that the Veteran's tinnitus was       as likely as not a symptom associated with the Veteran's hearing loss.  The Board acknowledges that the 2016 VA examiner concluded that tinnitus often coexists with hearing loss but is not caused by hearing loss.  However, the Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is a symptom     of his service-connected right ear hearing loss.  

Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. s§ 3.102, 3.310 (2016).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the remaining claims.

With regards to the Veteran's claim for a left ear hearing loss disability, the July 2016 remand directed that an addendum opinion be obtained to address the relationship between the Veteran's left ear hearing loss disability and service.  An addendum opinion was obtained in December 2016.  The audiologist stated there were no significant threshold shifts during any period of active duty.  The audiologist stated that although Veteran was exposed to loud noise during active duty service, there      was no evidence showing that his military noise exposure had aggravated his pre-enlistment condition.  Therefore, the Veteran's current left ear hearing loss disability was less likely as not permanently aggravated by military noise exposure.  

In rendering the negative opinion the audiologist did not address or explain why the decibel shifts in the Veteran's hearing acuity during his periods of active duty were not medically significant.  Specifically, the record indicates a 5 decibel shift in his left ear acuity at 4000 Hertz between the Veteran's May 1975 and March 1976 audiograms; at 1000 and 2000 Hertz between his December 1990 and May 1991 audiograms; and at 1000 Hertz between the May 2008 and December 2008 audiograms.  There was a 15 decibel shift in left ear hearing acuity at 4000 Hertz between his December 1990 and May 1991 audiograms.  The July 2016 remand directed that if the audiologist found that any decibel shift was not medically significant; the audiologist must explain why.  As the audiologist did not do so,        an addendum opinion is needed.    

With regard to the Veteran's claim for service connection for lichen planus chronicus, the July 2016 remand requested an addendum opinion.  An addendum opinion was obtained in December 2016.  The clinician opined that the Veteran's lichen planus chronicus was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran left service in June 1991 and re-entered service in March 2005.  The examiner provided no explanation of the significance of these facts.  With regard to secondary service connection, the examiner stated that the Veteran's lichen planus chronicus was less likely than     not permanently worsened beyond normal progression by his service-connected follicular dermatitis.  The examiner's rationale was that the two were entirely different conditions, and the Veteran's lichen planus was not a progression of     
nor related to nor aggravated by his service-connected follicular dermatitis.  The examiner's rationale did not explain why the Veteran's lichen planus chronicus was not aggravated by his service-connected follicular dermatitis.  As such, additional clarification is warranted. 

Finally, the Board finds that there are outstanding VA records.  Specifically, an August 16, 2016 VA treatment record indicated that the Veteran should return for a follow up appointment in approximately mid December 2016.  VA treatment records subsequent to December 6, 2016 have not been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file outstanding VA treatment records since December 6, 2016.

2.  Contact the Veteran and request that he provide the names and addresses of any private health care provider that has treated him for his left ear hearing loss or skin condition on appeal.  After acquiring this information      and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Return the claims file to the VA audiologist who rendered the December 2016 opinion, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA audiologist for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a.  Please provide an addendum opinion explaining what constitutes a significant threshold shift and why the threshold shifts of 5 decibels and 15 decibels are not medically significant.  (Shifts of 5 decibels were noted at 4000 Hertz between the May 1975 and March 1976 audiograms; at 1000 and 2000 Hertz between his December 1990 and May 1991 audiograms; and at 1000 Hertz between the May 2008 and December 2008 audiograms. A shift of 15 decibels was noted at 4000 Hertz between December 1990 and May 1991 audiograms).  

b.  If the examiner concludes that a 15 decibel shift is medically significant, the examiner should provide an opinion as to whether the left ear hearing loss decibel shift was due to normal progression of the hearing loss (versus being the result of events/noise exposure) during his December 1990 to June 1991 period of active service.  The examiner should provide a rationale for the conclusion reached.

c.  If the examiner concludes that a 5 decibel shift is medically significant, the examiner should provide an opinion as to whether the left ear hearing loss decibel shift was due to normal progression of the hearing loss (versus being the result of events/noise exposure) during his service from May 1975 to April 1976, December 1990 to June 1991, and/or from June 2007    to September 2008.  The examiner should provide a rationale for the conclusion reached.

5.  Send the claims file to a VA dermatologist to obtain an opinion concerning the claim for service connection for lichen planus chronicus.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  After review of the claims file, the dermatologist should respond to the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lichen planus chronicus arose during his periods of active military service or otherwise related to the Veteran's periods of active military service from May 6, 1975 to April 23, 1976, or December 9, 1990 to June 12, 1991, to include     the Veteran's contentions that it is related to taking malaria pills or smoke exposure during service in the Persian Gulf or was misdiagnosed as dermatitis in service.  Please explain the reasoning for the opinion provided.

b.  If not, did the lichen planus chronicus undergo       a permanent worsening during his active military service from March 17, 2005 to May 5, 2006 and from June 4, 2007 to September 24, 2008?  If so, was that permanent worsening clearly the result of the natural progression of the disorder (versus being due to events, injury, or disease during service)?  Please explain the reasoning for the opinion provided

c.  If not related to service, opine whether it is at   least as likely as not that the Veteran's lichen planus chronicus is caused by his service-connected follicular dermatitis with residual scars.  Please explain why or why not.  Due to the multiple opinions simply noting the conditions are not related in any way, a brief discussion as to how the service-connected follicular dermatitis is different from lichen planus chronicus would be helpful (e.g. different causes such as fungal, bacterial, allergic, immune response, etc.) 

d.  If not caused by his service-connected folliculitis, opine whether it is at least as likely as not that the Veteran's lichen planus chronicus is permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected follicular dermatitis with residual scars?  Please explain why or why not.  

6.  After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


